Citation Nr: 0213294	
Decision Date: 10/01/02    Archive Date: 10/10/02	

DOCKET NO.  01-03 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
thrombophlebitis.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
July 1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 and later rating 
decision by the Department of Veterans Affairs (VA) 
Buffalo, New York, Regional Office (RO), which found that the 
veteran had not submitted new and material evidence to reopen 
a previously denied claim of entitlement to service 
connection for thrombophlebitis.

In a statement dated in March 2002 the veteran raised the 
issue of entitlement to increased compensation by reason of 
his spouse being in need of aid and attendance.  This issue 
has not been addressed by the RO and is referred to them for 
appropriate action.


FINDINGS OF FACT

1.  In a May 1952 decision, the Board denied the veteran's 
claim for entitlement to service connection for 
thrombophlebitis of the right leg.  In that decision, the 
Board determined that thrombophlebitis of the right leg 
existed prior to the veteran's entrance into service and that 
such condition was not aggravated during service.

2.  In a rating decision, dated in April 1980, the RO 
determined that the veteran had not submitted new and 
material evidence sufficient to reopen his previously denied 
claim for service connection for thrombophlebitis.  Following 
notification of this adverse determination, the veteran did 
not initiate an appeal.

3.  The additional evidence received since the April 1980 
rating decision, while to some extent new, does not bear 
directly and substantially upon the subject matter now under 
consideration (i.e., whether the veteran's thrombophlebitis 
was incurred in or aggravated by service); and when 
considered with all the evidence, both old and new, it has no 
significance effect upon the facts previously considered.


CONCLUSION OF LAW

The evidence received since the April 1980 rating decision 
that denied the veteran's attempt to reopen his claim for 
service connection for thrombophlebitis is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement for a claimant to submit evidence of a 
well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5107(a) (West Supp. 2002); 66 Fed Reg. 45, 620, 
45, 630-631 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159(c)-(d).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, or which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA would 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 66 Fed. Reg. 45, 620, 45, 630 (August 29, 2001).  (To 
be codified at 38 C.F.R. §§ 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice, which is contemplated by law.  
In this regard, by the appealed rating decision, the 
statement of the case, the supplemental statement of the case 
and correspondence with the veteran, the veteran and his 
representative have been notified of laws and regulations 
governing the veteran's request to reopen his claim for 
service connection for thrombophlebitis, including the VCAA 
and the reasons for the determination made regarding his 
application.  Moreover, VA has made reasonable efforts to 
obtain all available relevant records.  Specifically, the 
information and evidence that have been associated with the 
claims file consists of the service medical records, VA and 
private hospital and outpatient records, hearing testimony 
provided by the veteran and private medical statements 
submitted by the veteran.  The veteran has also been afforded 
an opportunity to present evidence and argument at a hearing 
on appeal is connection with his current claim.  Thus, on 
review of the record the Board is satisfied that the veteran 
has received adequate notice, and that the information and 
evidence necessary for a fair adjudication of the issue on 
appeal has been properly developed and associated with the 
claims file.  Therefore, the adjudication of this appeal 
without further development or remand to the RO poses no risk 
or prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Accordingly, the veteran's 
request to reopen a previously denied claim of entitlement to 
service connection for thrombophlebitis is ready for 
appellate review.

New and Material Evidence.

At the outset the veteran is seeking to reopen his claim for 
entitlement to service connection for thrombophlebitis.  The 
Board initially denied the referenced claim in May 1952.  In 
June 1998 the veteran filed his most recent application to 
reopen his previously denied claim.  Therefore, his 
application to reopen that claim was initiated prior to 
August 29, 2001, the effective date of the amended section 
3.156 which redefines the term "material evidence" for the 
purpose of determining if a previously denied claim can be 
reopened.  See Fed. Reg. 45, 620, 45, 629-30 (August 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the claimant applies, unless the Congress provided 
otherwise or permitted the Secretary to do otherwise, and the 
Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991); See also 
66 Fed. Reg. 37, 953 (1997), VAOPGCPREC 11-97 (March 24, 
1997).  Notably, however, the Secretary of the VA has 
specifically provided that the amendments of 38 C.F.R. 
§ 3.156 will be applicable to all claims filed on or after 
August 29, 2001.  As a result, the amended regulatory 
provisions redefining the term "material evidence" are not 
applicable to the veteran's June 1998 claim to reopen, which 
is discussed below.

In this case, the original claim for service connection for 
thrombophlebitis was denied by a May 1952 Board decision.  
That decision was predicated on a finding that the veteran's 
thrombophlebitis preexisted his entrance into service and was 
not aggravated by events therein.  Thereafter the RO entered 
an unappealed rating decision in April 1980, which determined 
that the additional evidence received since the Board's May 
1952 decision was not new and material to reopen the 
veteran's claim for service connection for thrombophlebitis.  
In essence the RO determined that the evidence on file at 
that time did not establish that the veteran's 
thrombophlebitis was incurred in or aggravated by service.  
Because the veteran did not appeal this adverse determination 
by the RO it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.

With respect to a claim, which has been finally disallowed, 
the laws and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See Kutcherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding 
that the "presumption of credibility" doctrine as 
articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was 
not altered by the ruling in Hodge, and continues to be a 
binding precedent).  The Board is required to give 
consideration to all the evidence received since the last 
disallowance of this claim on any basis, in this case the RO 
decision in April 1980.  See Hickman v. West, 12 Vet. App. 
247, 251 (1999).

Service connection is warranted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  A 
veteran is presumed to be in sound condition except for 
defects, infirmities, or disorders noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval 
or air service, when there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. §§ 1111, 1137, 1153 (West 1991); 
38 C.F.R. §§ 3.304, 3.306 (2001).

Pertinent regulation also provides that the usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2001).

The evidence of record at the time of the May 1952 Board 
decision included the veteran's service medical records.  
These records show that the veteran was evaluated and treated 
in service for chronic and reoccurring acute thrombophlebitis 
involving the right leg.  It was noted that the veteran has 
had this problem for 6 years' duration and that it had caused 
pain and extreme swelling of the right leg on weight bearing 
and was not amenable to treatment.  It was thus concluded 
that he was prevented from performing full or modified 
duties.  It was noted that there was no history of injury to 
the extremity and no organisms had been isolated.  The 
condition was noted to have existed prior to service.  The 
veteran was also noted in service to have right leg varicose 
veins and, in April 1951, he underwent ligation of the right 
greater saphenous vein, high and multiple low.  The veteran 
was subsequently discharged from service on the basis that he 
did not meet the minimum standard requirements for induction 
or enlistment due to chronic recurring acute 
thrombophlebitis.

The evidence also before the Board in May 1952 were letters 
from the veteran's private physician, M. V. Okie, M.D., dated 
in November 1951 and January 1952, as well as the veteran's 
testimony elicited at a personal hearing in January 1952.  In 
his November 1951 letter, Dr. Okie stated that the veteran 
appeared in his office for treatment of extensive 
thrombophlebitis of the right leg in November 1951.  He noted 
that prior to induction in the Armed Forces, the veteran's 
edema was not so pronounced as it appeared immediately after 
separation from service.  He also noted that apparently 
surgical intervention aggravated his thrombotic condition and 
that various therapeutic agents have been tried with no 
success.  He opined that the veteran's condition had been 
aggravated by induction into the Armed Forces.  In his 
January 1952 letter, Dr. Okie reported that the veteran had 
received innumerable palliative treatment for extensive 
thrombophlebitis of the left leg.  He added that the 
condition of his lower extremity had been aggravated by 
saphenous vein ligation while in the Army.  He noted that 
since then the establishment of collateral circulation is 
time consuming and that the period of disability markedly 
prolonged.  He noted that prior to entry into the service the 
extremity although impaired by the thrombophlebitis was in a 
physical state as to enable him to continue working.  He 
further indicated that the veteran's condition had been 
aggravated by his surgery in service.

The veteran testified in January 1952 that he had problems 
with his legs in service especially when he went on long 
hikes.  He said he went on sick call and the doctors wanted 
to operate for varicose veins, which he refused.  He said he 
then went back to physical training but because of his 
condition he could not continue.

On the basis of the evidence described above, the Board in 
May 1952 found that the veteran's thrombophlebitis preexisted 
service and was not aggravated therein.

In April 1980, clinical records related to his 
hospitalization at Mercy Hospital in October 1958 and the 
Sisters of Charity Hospital in the spring of 1975 were 
received.  The record shows that in October 1958 the veteran 
underwent an excision of varicose veins and ulcer of the 
medial aspect of the right ankle.  During his hospitalization 
beginning in April 1975 he was evaluated and treated for a 
stasis ulcer of the right leg.  Clinical history obtained 
from the veteran on this period of hospitalization recorded 
that at 16 years of age he had a deep phlebitis of the right 
leg.  Six to seven years later while in service he had a vein 
ligation and stripping.  He thereafter developed an ulcer in 
the ankle in 1955 and that this was excised and left open 
approximately 8 years ago.  The veteran further reported that 
since January 1974 he has had a recurring ulcer in the lower 
right leg.  While hospitalized at the Sisters of Charity 
Hospital, the veteran underwent an excision of stasis ulcer 
plus skin graft right thigh to right ankle area.

In an April 1980 rating decision, the RO determined that the 
evidence summarized above and received since the May 1952 
Board decision was not new and material and thus insufficient 
to reopen the veteran's previously denied claim.

Evidence associated with the claims file since the April 1980 
RO rating decision consists of VA treatment records dated 
between August 1998 and April 2001, a transcript of the 
veteran's testimony proffered at a personal hearing on appeal 
in April 2001, and a report of an August 2001 VA "arteries, 
veins and miscellaneous" examination.

The pertinent VA outpatient treatment records show that the 
veteran was evaluated and treated for his long-standing 
venous stasis ulcer with wet and dry dressing by VA.  He was 
advised to avoid prolonged standing and to keep his right leg 
elevated. 

In testimony provided at the April 2001 hearing, the veteran 
related that he entered service with phlebitis, which 
precluded his ability to participate in running activities.  
He stated that several months following his induction into 
service it was decided to operate on his right leg.  He 
reported that he was cut on the ankle, below the knee, above 
the knee and in the groin; and that in the past years the 
incision at the ankle had developed into an open ulcer.  He 
related that the ankle ulcer began about 30 years ago, and 
that he had been suffering with it since.  The veteran 
further described treatment he had been receiving for a skin 
ulcer on his right ankle.

Following the veteran's VA examination in August 2001, which 
included a review of the claims file, the pertinent diagnoses 
were of a venostasis on the right medial malleolus, and 
varicose veins in the right lower extremity.  The VA examiner 
noted that there was no active thrombophlebitis at the 
moment; that there was no redness, tenderness or pain; and 
that the Homan's sign was negative.  He commented that 
whether or not the veteran had thrombophlebitis at the time 
of his service could not be determined by this physical 
examination.  He added that if the veteran did have an active 
thrombophlebitis during basic training, it remains possible 
that it could have been aggravated by the exertion involved 
during basic training.  He noted that the veteran does have a 
venostasis ulcer, which is being treated in the vascular 
surgery clinic.  He further commented that it is at least as 
likely as not that the stasis was aggravated beyond the 
normal progression of the disease in service.  

At this juncture the Board observes that by a February 2000 
rating decision the RO granted the veteran entitlement to 
service connection for a venous stasis ulcer of the right 
medial malleolus, with an evaluation of 40 percent disabling.  

The Board has reviewed the evidence submitted since the April 
1980 rating decision and finds that some of this evidence is 
arguably new as to provide a more recent picture of the 
veteran's right leg disability.  This additional evidence, 
however, is not material.  The evidence does not tend to show 
that the veteran has thrombophlebitis, which is in any way 
attributable to service.

The matter under consideration is whether the veteran's 
thrombophlebitis found to preexist service, as conceded by 
the veteran and determined by the Board in May 1952, was 
aggravated by service.  The evidence submitted by the veteran 
in connection with the current attempt to reopen the 
previously denied claim addresses the veteran's right leg 
condition only in the context of current evaluation and 
treatment.  It does not contain any diagnosis of currently 
existing thrombophlebitis nor does the recently submitted 
evidence demonstrate either service incurrence or inservice 
aggravation of this disorder by evidence of a worsening of 
the underlying condition.  See Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

While the veteran's recent testimony addresses his clinical 
history and symptomatology, it is not competent evidence of 
medical causation or the etiology of a current disability.  
See Miller v. Derwinski, 2 Vet. App. 578. 580 (1992) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)).  
Thus, it is insufficient to reopen a previously denied claim.

As to the VA examination report of August 2001, it does not 
contain a finding that the veteran currently suffers from 
active thrombophlebitis or that this condition, while 
possibly undergoing a flare-up in service, was worsened to a 
degree therein.  Thus, it cannot be considered so significant 
that it must be considered to fairly decide the claim.  
Indeed, the United States Court of Appeals for Veterans 
Claims has held that evidence which is not in favor of the 
appellant's claim although it may be new is not material.  
Villalobus v. Principi, 3 Vet. App. 450, 452 (1992).

In sum, the evidence received from the veteran fails to show 
that the veteran has thrombophlebitis, which is attributable 
to service by way of either initial onset during service or 
by aggravation of a preexisting condition.  The evidence 
received since the April 1980 rating decision is thus not so 
significant that by itself, or in connection with the 
evidence previously assembled, must be considered in order to 
fairly decide the merits of the veteran's claim.  As there is 
no additional evidence that is both new and material within 
the meaning of 38 C.F.R. § 3.156(a), the claim for 
entitlement to service connection for thrombophlebitis is not 
reopened.  The appeal is denied


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for 
thrombophlebitis, the appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

